     Case 3:20-mc-01221 Document 3 Filed 12/08/20 PageID.31 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    GAVRIELI BRANDS LLC,                      CASE NO.: 3:20-MC-01221
12
            Creditor,                           ORDER GRANTING EX PARTE
13                                              APPLICATION AND REQUEST
            v.                                  OF JUDGMENT CREDITOR
14
                                                GAVRIELI BRANDS LLC FOR
15    SOTO MASSINI (USA) CORP. and              APPEARANCE,
16    THOMAS PICHLER,                           EXAMINATION, AND
                                                PRODUCTION OF
17          Debtors.                            DOCUMENTS OF THIRD-
18                                              PARTY BIOM LLC

19                                              D. Del. Case No.: 1-18-cv-00462
20
21         Before the Court is Plaintiff Gavrieli Brands LLC’s ex parte application for a
22   judgment debtor examination. ECF No. 2. Plaintiff requests that the Court order third
23   party Biom LLC to appear for examination and produce certain documents, to help
24   Plaintiff identify and locate assets of judgment debtors Thomas Pichler and Soto
25   Massini (USA) Corp. Id. at 2–7. Upon consideration of the motion and the written
26   submissions before the Court, including the declaration regarding the third party and
27   judgment debtors’ financial relationship, and good cause appearing, the ex parte
28   application is GRANTED.
                                                                               3:20-MC-01221
     Case 3:20-mc-01221 Document 3 Filed 12/08/20 PageID.32 Page 2 of 7



 1   I.     INTRODUCTION
 2          On October 23, 2020, Judgment Creditor Gavrieli Brands LLC (“Gavrieli”)
 3   registered a “foreign judgment” with this Court pursuant to 28 U.S.C. § 1963. ECF
 4   No. 1. The foreign judgment is a final judgment entered by the United States District
 5   Court for the District of Delaware against Judgment Debtors Thomas Pichler and
 6   Soto Massini (USA) Corp. (collectively, “Debtors”) for damages in the amount of
 7   $2,942,658, attorneys’ fees and costs in the amount of $80,309, pre-judgment interest
 8   in the amount of $196,414, and post-judgment interest accruing at $203.61 per day.
 9   Id. at 2-5.
10          On November 13, 2020, Gavrieli filed an application and request for an order
11   for an examination of and production of documents from third-party Biom LLC
12   (“Biom”). This Order follows.
13   II.    DISCUSSION
14          Federal Rule of Civil Procedure 69 prescribes the procedures by which
15   judgments may be enforced in federal courts. Hilao v. Estate of Marcos, 95 F.3d
16   848, 851 (9th Cir. 1996). Pursuant to Rule 69(a):
17          (1) Money Judgment; Applicable Procedure. A money judgment is
                enforced by a writ of execution, unless the court directs otherwise.
18
                The procedure on execution—and in proceedings supplementary to
19              and in aid of judgment or execution—must accord with the
                procedure of the state where the court is located, but a federal statute
20
                governs to the extent it applies.
21          (2) Obtaining Discovery. In aid of the judgment or execution, the
22              judgment creditor or a successor in interest whose interest appears
                of record may obtain discovery from any person—including the
23              judgment debtor—as provided in these rules or by the procedure of
24              the state where the court is located.
25   FED. R. CIV. P. 69(a)(1)-(2).
26          Under California law, judgment debtor proceedings “permit the judgment
27   creditor to examine the judgment debtor, or third persons who have property of or
28
                                                -2-                                3:20-MC-01221
     Case 3:20-mc-01221 Document 3 Filed 12/08/20 PageID.33 Page 3 of 7



 1   are indebted to the judgment debtor, in order to discovery property and apply it
 2   toward the satisfaction of the money judgment.” Imperial Bank v. Pim Elec., Inc.,
 3   33 Cal. App. 4th 540, 546-47 (1995); see also CAL. CIV. PROC. CODE §§ 708.110-
 4   708.205. The assets of the judgment debtor are all subject to enforcement. CAL. CIV.
 5   PROC. CODE § 695.010(a).
 6         California Code of Civil Procedure § 708.120, in relevant part, provides that:
 7         (a) Upon ex parte application by a judgment creditor who has a money
               judgment and proof by the judgment creditor by affidavit or
 8
               otherwise to the satisfaction of the proper court that a third person
 9             has possession or control of property in which the judgment debtor
               has an interest or is indebted to the judgment debtor in an amount
10
               exceeding two hundred fifty dollars ($250), the court shall make an
11             order directing the third person to appear before the court, or before
               a referee appointed by the court, at a time and place specified in the
12
               order, to answer concerning such property or debt. The affidavit in
13             support of the judgment creditor’s application may be based on the
               affiant’s information and belief.
14
           …
15         (e) An order made pursuant to subdivision (a) shall contain the
16             following statements in 14-point boldface type if printed or in
               capital letters if typed:
17
18             (1) “NOTICE TO PERSON SERVED. If you fail to appear at
                   the time and place specified in this order, you may be subject
19                 to arrest and punishment for contempt of court and the court
20                 may make an order requiring you to pay the reasonable
                   attorney’s fees incurred by the judgment creditor in this
21                 proceeding.”
22
               (2) “NOTICE TO JUDGMENT DEBTOR. The person in
23                 whose favor the judgment was entered in this action claims
24                 that the person to be examined pursuant to this order has
                   possession or control of property which is yours or owes you
25                 a debt. This property or debt is as follows: (Description of
26                 property or debt).

27                 If you claim that all or any portion of this property or debt is
28                 exempt from enforcement of the money judgment, you must

                                              -3-                                 3:20-MC-01221
     Case 3:20-mc-01221 Document 3 Filed 12/08/20 PageID.34 Page 4 of 7



 1                   file your exemption claim in writing with the court and
 2                   personally serve a copy on the judgment creditor not later
                     than three days before the date set for the examination. You
 3                   must appear at the time and place set for this examination to
 4                   establish your claim of exemption or your exemption may
                     be waived.”
 5
     CAL. CIV. PROC. CODE § 708.120.
 6
           California Code of Civil Procedure § 708.160(a) provides that “[e]xcept as
 7
     otherwise provided in this section, the proper court for examination of a person under
 8
     this article is the court in which the money judgment is entered.” Cal. Civ. Proc. Code
 9
     § 708.160(a).
10
           The Court finds that Gavrieli has satisfied the requirement of 28 U.S.C. § 1963
11
     because Gavrieli has filed a certified copy of the final judgment entered by the United
12
     States District Court for the District of Delaware to obtain enforcement of that court’s
13
     judgment. ECF No. 1.
14
           The Court also finds that Gavrieli’s application sets forth the showing required
15
     by Federal Rule of Civil Procedure 69(a)(2) and the applicable provision of the
16
     California Code of Civil Procedure §§ 708.120 and 708.160.
17
           Because Biom is a limited liability company, Biom is required to designate
18
     and produce a representative who is knowledgeable about Debtors’ property for
19
     examination. See CAL. CIV. PROC. CODE §§ 708.150(a) (“If a corporation . . . or
20
     other organization is served with an order to appear for an examination, it shall
21
     designate to appear and be examined one or more officers, directors, managing
22
     agents, or other persons who are familiar with its property and debts.”), 708.150(d)
23
     (“A corporation . . . other organization, whether or not a party, may appear at an
24
     examination through any authorized officer, director, or employee, whether or not
25
     the person is an attorney.”).
26
     //
27
     //
28
                                               -4-                                3:20-MC-01221
     Case 3:20-mc-01221 Document 3 Filed 12/08/20 PageID.35 Page 5 of 7



 1   III.   CONCLUSION AND ORDER
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1.    Biom shall produce a representative to appear on December 22, 2020 at
 4   9:30 a.m. PST for a remote deposition via Zoom or equivalent video technology,
 5   with login details to be provided Gavrieli’s counsel, to furnish information to aid in
 6   the enforcement of a money judgment by answering questions about the Debtors’
 7   property, receivables, and assets (including Debtor Pichler’s interests in Biom as a
 8   founder and member, distributions from Biom, and capital contributions to Biom,
 9   and Debtor Soto Massini’s interest in money transferred to Biom).
10          2.    To facilitate the Court swearing in Biom’s representative before the
11   examination, Gavrieli’s counsel shall provide the Court (via email at
12   efile_goddard@casd.uscourts.gov) the sign in link for the videoconference by
13   December 18, 2020.
14          3.    Biom shall, no later than December 15, 2020, produce to Gavrieli’s
15   counsel, Michael J. Lyons, 1400 Page Mill Road, Palo Alto, CA 94304, all
16   documents responsive to the following requests:1
17                A.    Copies of Biom’s original operating agreement and any
18          amendments or restatements of that agreement.
19                B.    Any and all documents referring or relating to, or reflecting any
20          capital contributions to Biom.
21                C.    Any and all document referring or relating to, or reflecting, any
22          loans to Biom by Debtor or any of Debtor’s Family members.
23                D.    Any and all documents referring or relating to, or reflecting, any
24          loans to Debtor or Debtor’s Family members, or any of them, by Biom.
25
26
27
     1
       For purposes of these requests, “Debtor” means Thomas Pichler and/or Soto
     Massini (USA) Corp. and “Debtor’s Family” means Thomas Pichler’s spouse, ex-
28   spouse, and children.
                                              -5-                               3:20-MC-01221
     Case 3:20-mc-01221 Document 3 Filed 12/08/20 PageID.36 Page 6 of 7



 1                E.    Any and all documents referring or relating to, or reflecting, any
 2         transfers of any interest in Biom.
 3                F.    Any and all documents referring or relating to, or reflecting, any
 4         distributions to the members of Biom including, without limitation, copies of
 5         any Internal Revenue Service Schedules K-1 prepared for Biom’s members.
 6                G.    Any and all documents referring or relating to, or reflecting, any
 7         employment agreements between Biom and Debtor or any members of
 8         Debtor’s Family.
 9                H.    Any and all documents referring or relating to, or reflecting, any
10         salaries paid to Debtor or any of Debtor’s Family including, but not limited
11         Internal Revenue Service Forms W-2.
12                I.    Any and all documents referring or relating to, or reflecting, any
13         monies owed by Biom to Debtor or Debtor’s Family, or any of them.
14                J.    Any and all Biom financial statements including, without
15         limitation, balance sheets, profit and loss statements, income statements and
16         statements of cash flows for the period January 1, 2018 through the present.
17         4.     Gavrieli must personally serve this Order upon Biom’s registered agent
18   for service of process no less than ten (10) days prior to the date of examination.
19         NOTICE TO PERSON SERVED. IF YOU FAIL TO APPEAR AT THE
20   TIME AND PLACE SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT
21   TO ARREST AND PUNISHMENT FOR CONTEMPT OF COURT AND THE
22   COURT MAY MAKE AN ORDER REQUIRING YOU TO PAY THE
23   REASONABLE ATTORNEY’S FEES INCURRED BY THE JUDGMENT
24   CREDITOR IN THIS PROCEEDING.
25         5.     Gavrieli must serve personally or by mail this order upon Debtors no
26   less than ten (10) days prior to the date of examination.
27         NOTICE TO JUDGMENT DEBTOR. THE PERSON IN WHOSE
28   FAVOR THE JUDGMENT WAS ENTERED IN THIS ACTION CLAIMS
                                                -6-                              3:20-MC-01221
     Case 3:20-mc-01221 Document 3 Filed 12/08/20 PageID.37 Page 7 of 7



 1   THAT THE PERSON TO BE EXAMINED PURSUANT TO THIS ORDER
 2   HAS POSSESSION OR CONTROL OF PROPERTY WHICH IS YOURS OR
 3   OWES YOU A DEBT. THIS PROPERTY OR DEBT IS AS FOLLOWS:
 4         DEBTOR PICHLER’S INTERESTS IN BIOM AS A FOUNDER
           AND MEMBER, DISTRIBUTIONS FROM BIOM, AND
 5
           CAPITAL CONTRIBUTIONS TO BIOM, AND DEBTOR SOTO
 6         MASSINI’S INTEREST IN MONEY TRANSFERRED TO
           BIOM.
 7
     IF YOU CLAIM THAT ALL OR ANY PORTION OF THIS PROPERTY OR
 8
     DEBT     IS   EXEMPT      FROM    ENFORCEMENT          OF   THE       MONEY
 9
     JUDGMENT, YOU MUST FILE YOUR EXEMPTION CLAIM IN WRITING
10
     WITH THE COURT AND PERSONALLY SERVE A COPY ON THE
11
     JUDGMENT CREDITOR NOT LATER THAN THREE DAYS BEFORE THE
12
     DATE SET FOR THE EXAMINATION. YOU MUST APPEAR AT THE
13
     TIME AND PLACE SET FOR THIS EXAMINATION TO ESTABLISH
14
     YOUR CLAIM OF EXEMPTION OR YOUR EXEMPTION MAY BE
15
     WAIVED.
16
17
           IT IS SO ORDERED.
18
     Dated: December 8, 2020
19
20
21
22
23
24
25
26
27
28
                                         -7-                              3:20-MC-01221
